DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 10, note that the recitation of “the carrier amplifier and the peak amplifier each provided through the offset transmission line” appears to be idiomatically not correct. It is suggested that “each provided” be deleted for better representation.
Also on line 11, “wherein the output combiner and the offset unit that provided on a dielectric substrate”, it seems the word “that” between “unit” and “provided” is not necessary hence should be deleted.
Also for claims 2 through 7, instead of the long preamble “The Doherty amplifier including a carrier amplifier and a peak amplifier to claim 1”, 
“The Doherty amplifier of claim 1” sounds adequate and conveys the same meaning. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 6, note that the recitation of “wherein the transmission line comprises a microstrip line” where there is a lack of antecedent basis for the transmission line. Claim 1 recites “offset transmission lines”, however, it not clear, applicant meant which transmission line of the offset transmission lines? Examiner assumed all offset transmission lines are indicated by this claim and accordingly a rejection is made based on a closest prior art. If applicant meant differently appropriate clarification is needed. 
[AltContent: textbox (115)][AltContent: ][AltContent: ][AltContent: textbox (105)][AltContent: ][AltContent: textbox (120)][AltContent: rect][AltContent: ][AltContent: rect][AltContent: textbox (140)][AltContent: textbox (130)][AltContent: ][AltContent: ][AltContent: textbox (110)][AltContent: ][AltContent: textbox (100)]
    PNG
    media_image1.png
    536
    677
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (“A 4-mm-square 1.9 GHz Doherty Power Amplifier Module for Mobile Terminals”, APMC2005 Proceedings, 2005 IEEE).
Regarding claim 1, Kato (i.e. Figs. 2 & 3) discloses a Doherty amplifier (100) including a career amplifier (carrier) and a peak amplifier (peak), comprising:
an input splitter (110) that evenly divides (a two way splitter only phase difference is accomplished, however the magnitude of the signals on tow paths are equal, unless otherwise stated for asymmetric Doherty amplifier) an input radio frequency (RF) signal (105) to the carrier amplifier (carrier) and the peak amplifier (peak);
[AltContent: ][AltContent: textbox (C1)][AltContent: textbox (ML)][AltContent: textbox (ML)][AltContent: ][AltContent: textbox (C2)]
    PNG
    media_image2.png
    381
    390
    media_image2.png
    Greyscale

Fig. 3. Photograph of the Doherty amplifier module.
an amplifying unit (110) that includes the carrier amplifier (carrier) and the peak (peak) amplifier provided on a semiconductor chip (see the photograph on Fig. 2, 1-mm-squre GaAs MMIC (1.0 mm x 1.0 mm x 0.1 mm), p.2, left col, lines 26); 

an output combiner (140) that combines outputs of the carrier amplifier and the peak amplifier each provided through the offset transmission line (130), wherein the output combiner and the offset unit that provided on a dielectric substrate (a 4-mm-square ceramic substrate (4.0 mm x 4.0 mm x 1.5 mm, alumina, dielectric constant =8.8), p.2, left col, lines 23-25).
Regarding claim 3, Kato further teaches that one end of the offset transmission line (top left in Fig. 2 above) of the offset unit (130) connected with the carrier amplifier and other end of the offset transmission line (bottom left in Fig. 2 above) of the offset unit connected with the peak amplifier by each wire boding (see Fig. 3 above) and per claim 4, one end (right end) of the offset transmission line of the offset unit (130) connected with one end (left end) of the output combiner (140) and per claim 6, Kato also teaches that the transmission lines comprises a microstrip line as shown in Fig. 3 above and indicated as ML. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Bush (“Chip offers accurate Doherty balance on-the-fly”, published in Electronics weekly.com on July 2014).

    PNG
    media_image3.png
    196
    525
    media_image3.png
    Greyscale

Regarding claim 2, Kato discloses the claimed invention as recited in claim 1, and further teaches a modular configuration for the splitter 120 in Fig. 2, as shown above. However, Bush teaches a semiconductor integrated chip made on a 0.35µm silicon-on-sapphire process monolithic phase and amplitude controller (MPAC) includes: a 90°hybrid splitter, two phase shifters, two amplitude controllers, and an SPI digital interface for Doherty amplifier input configuration as shown in the figure above.
. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Kato et al. (US 2006/0246855, referred to as Kato1 to differentiate from the primary reference Kato).
Regarding claim 5, Kato discloses the claimed invention as recited in claim 1, and further teaches in Fig. 3 in the photograph of the Doherty amplifier module that the offset unit (130) includes two grounded capacitors (C1 & C2) connected with both ends of the offset transmission line (see Fig. 3 of Kato above and please compare the Fig. with Figs. 6 & 7 of Kato1, where identical offset lines 64 and 74 are shown at the output of the carrier and peaking amplifiers and the grounded capacitors are shown). 
[AltContent: textbox (C1)][AltContent: ][AltContent: ][AltContent: textbox (C2)]
    PNG
    media_image4.png
    505
    638
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    481
    634
    media_image5.png
    Greyscale

Figs. 6 (left) & 7 (right) of Kato et al. (US 2006/0246855) reproduced here to compare with the Kato reference (primary art used in claim 1).  
Kato didn’t explicitly mention that the capacitors are equal in value. 
. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Pan (US 20190165738).
Regarding claim 7, Kato discloses the claimed invention as recited in claim 1, and further teaches a modular configuration for the splitter 120 in Fig. 2, as shown above. However, Pan teaches (depicted in Fig. 2) an example of a 3 dB hybrid coupler 120 for serving as a power splitter having a first conductive coil 111, and a second conductive coil 112, different layers of conductive metallization have been represented using different patterns or fills for a Doherty amplifier input using integrated passive device (IPD) technology. 
A person of ordinary skill in the art would find it obvious to replace the modular transmission line SMD implementation of the splitter in Fig. 2 of Kato with the power splitter integrated using IPD technology similar to 120 of Pan since it would readily provide space saving and simple integration.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843